Citation Nr: 0819663	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  06-17 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than January 1, 
2005, for the resumption of payment of VA benefits at the 
full-dollar rate.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel





INTRODUCTION

The veteran, who is the appellant, had qualifying Philippine 
service from December 1941 to January 1943 and from July 1945 
to December 1945.  He was a prisoner of war from May 1942 to 
January 1943.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The veteran was a permanent resident of the United States on 
October 27, 2000; from August 6, 2003 to December 5, 2004, 
the veteran was absent from the U.S., and in December 2004, 
he returned to the United States to reside.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 1, 
2005, for the resumption of payment of VA benefits at the 
full-dollar rate are not met.  38 U.S.C.A. §§ 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.42, 3.405, 3.505 (2007).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 





Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, 
dated in January 2005 and in March 2005.  The notice included 
the type of evidence needed to substantiate the claim for an 
earlier effective date for payment of VA benefits at the 
full-dollar rate, including the legal requirements.    

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  

As the veteran has not identified any additional evidence 
pertinent to his claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Prior to October 2000, the law provided that disability 
compensation payments to veterans who had service with the 
military forces of the Government of the Commonwealth of the 
Philippines while in the service of the Armed Forces of the 
United States should be made at the rate of $0.50 for each 
dollar authorized.  38 U.S.C.A. § 107.  On October 27, 2000, 
the President signed Pub. L. 106-377, 114 Stat. 1441, which 
amended § 107 to provide full-dollar payments of benefits to 
such a Filipino veteran who is residing in the United States 
and who is either a United States citizen or an alien 
lawfully admitted for permanent residence in the United 
States.  38 U.S.C.A. § 107.

In order to continue receiving benefits at the full-dollar 
rate, a veteran must be physically present in the United 
States for at least 183 days of each calendar year in which 
he receives payments at the full-dollar rate, and may not be 
absent from the United States for more than 60 consecutive 
days at a time.  However, if a veteran becomes eligible for 
full-dollar rate benefits on an initial basis, on or after 
July 1 of any calendar year, the 183-day rule will not apply 
during that calendar year.  38 C.F.R. § 3.42.

A veteran receiving benefits at the full-dollar rate under 
this section must notify VA within 30 days of leaving the 
United States within 30 days if he loses either his United 
States citizenship or lawful permanent resident alien status.  
When a veteran no longer meets the eligibility requirements 
of the first paragraph of this section, VA will reduce his or 
her payment to the rate of $0.50 for each dollar authorized 
under the law, effective on the date determined under §3.505. 

If such veteran regains his United States citizenship or 
lawful permanent resident alien status, VA will restore full-
dollar rate benefits, effective the date the veteran meets 
the eligibility requirements in 38 C.F.R. § 3.42(d).

The effective date of discontinuance of compensation for 
Filipino veterans under 38 C.F.R. § 3.42 will be the earliest 
of the dates stated.  Where an award is reduced, the reduced 
rate will be payable the day following the date of 
discontinuance of the greater benefit.  If a veteran 
receiving benefits at the full-dollar rate under 38 C.F.R. § 
3.42 is physically absent from the United States for a total 
of 183 days or more during any calendar year, VA will reduce 
compensation to the rate of $0.50 for each dollar authorized 
under the law, effective on the 183rd day of absence from the 
United States.  Further, if a veteran receiving benefits at 
the full-dollar rate under 38 C.F.R. § 3.42 is physically 
absent from the United States for more than 60 consecutive 
days, VA will reduce his compensation to the rate of $0.50 
for each dollar authorized under the law, effective on the 
61st day of the absence.  38 C.F.R. § 3.505.

Factual Background

By a rating decision in June 1963, the RO granted service 
connection for post-traumatic stress disorder, effective 
March 1993, and assigned a disability rating of 10 percent.  
By a rating decision in May 1999, the RO increased the 
veteran's disability rating to 30 percent, effective August 
1997.  

In December 2000, the veteran provided evidence of residency 
in the United States.  

By a letter dated in January 2002, the RO informed the 
veteran that pursuant to Public Law 106-377, he was entitled 
to the full-dollar VA compensation rate for his service-
connected disability, and would be paid accordingly, 
effective October 27, 2000.  He was also informed of the 
requirements that he must meet in order to continue to 
receive benefits at full-dollar rate.

In June 2002, the veteran provided evidence of continued 
eligibility for full compensation pay and confirmed that his 
permanent address was in the United States. 

By a rating decision in September 2002, the RO increased the 
veteran's disability rating for post-traumatic stress 
disorder to 100 percent, effective August 6, 1997.  He was 
paid at the full-dollar compensation rate, effective October 
27, 2000.  

In November 2003, the veteran informed that RO that he had 
become a resident of the Philippines since August 2003.  

By correspondence dated in December 2003, the RO informed the 
veteran that his compensation rate would be reduced to the 
half-dollar rate effective October 2, 2003.  

In December 2004, the veteran informed the RO that he 
reestablished his permanent residence in the United States.  

In August 2005, the RO resumed the veteran's VA benefits to 
the full-dollar VA compensation rate, effective January 1, 
2005.  

In a notice of disagreement received in September 2005, the 
veteran asserted that he was entitled to the full-dollar VA 
compensation rate since October 2000, and instead he had been 
paid the half-dollar rate prior to January 1, 2005.  He 
argued for retroactive payment of the full-dollar 
compensation rate since October 2000, except for the period 
during which he lived outside the U.S., from August 6, 2003 
to December 5, 2004, as evidenced by his passport. 

Analysis

The veteran's passport entry stamps indicate that he was 
absent from the U.S. from August 6, 2003 to December 5, 2004.  
The veteran does not contend otherwise.  

The evidence of record shows that the veteran was paid the 
full-dollar compensation rate from October 27, 2000, through 
October 2, 2003, and as noted above, the full-dollar 
compensation rate was again resumed on January 1, 2005, when 
the veteran reestablished his permanent residence in the 
United States.  The Board finds that the veteran did not meet 
the criteria for resumption of payment of VA benefits at the 
full-dollar rate after October 2, 2003, and prior to January 
1, 2005, as during this time the veteran did not reside in 
the United States. 

On December 5, 2004, the veteran returned to the United 
States and payment of benefits at the full-dollar rate was 
resumed effective January 1, 2005.  January 1, 2005, 
represents the first day of the calendar year following the 
year in which the veteran was absent from the United States 
pursuant to 38 C.F.R. § 3.405(d).

Accordingly, the Board finds that the criteria for an 
effective date earlier than January 1, 2005, for resumption 
of payment of VA benefits at the full-dollar rate are not 
met.  The preponderance of the evidence is against the claim 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).


ORDER

An effective date earlier than January 1, 2005, for 
resumption of payment of VA benefits at the full-dollar rate 
is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


